— Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of the crime of perjury in the second degree, for which he was fined $250 or in lieu of the payment thereof to serve sixty days in the workhouse. The fine was paid. There was also imposed a sentence of three months in the workhouse, the execution of which was suspended. Judgment unanimously affirmed. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.